Citation Nr: 0119876	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, and, if so, whether the claim can be 
granted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1988 to August 1992.

In August 1992, the Department of Veterans Affairs (VA) 
Regional Office (the RO) in Montgomery, Alabama, denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  The veteran was notified of the 
RO's decision and his appellate rights; he did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the RO, which 
denied the veteran's claim of entitlement to service 
connection for a bilateral knee disorder.  The RO did not 
discuss the issue of reopening, apparently concluding that 
new and material evidence had been submitted since the 
previous final denial. 

The Board notes that the veteran was afforded a hearing 
before a Hearing Officer at the RO in November 1999.  In 
April 2001 he presented for a Travel Board hearing before the 
undersigned Board Member; transcripts of both hearings are of 
record.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder was denied by the RO in August 
1992.  The RO properly notified the veteran of that decision, 
and he did not appeal.



2.  Since the August 1992 denial of his claim of entitlement 
to service connection for a bilateral knee disorder by the 
RO, the veteran has submitted evidence bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final August 1992 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a bilateral knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter-Veterans Claims Assistance Act

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 114 Stat. 2096 (Nov. 9, 2000), which provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (to be codified as amended at 
38 U.S.C. § 5103).  The VCAA also requires the Secretary to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Having carefully reviewed 
the veteran's claims file in order to assure compliance with 
the new legislation, the Board has determined that additional 
development is warranted before a final determination is made 
with respect to the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Reopening of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for a bilateral knee condition, which was denied 
by the RO in August 1992 and not appealed.  

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  See Kightly v. Brown, 6 Vet. App. 
200 (1994).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
August 1992 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for disability of the knees, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.  The evidence received subsequent to that 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

While the RO appears to have considered the veteran's claim 
for service connection for a bilateral knee disorder on a de 
novo basis, the Board may not be bound by that determination 
and is, in fact, required to conduct an independent new-and-
material-evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
the Federal Circuit Court stated, "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett, supra, 83 F.3d at 1383.

The recently enacted VCAA has expressly retained that 
reopening requirement, stating that there has been no change 
in the requirement that the Secretary may not "reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

III.  Facts and Analysis

The veteran enlisted in the United States Army in October 
1988.  In September 1988, an enlistment examination was 
conducted and the veteran was cleared for service.  

The veteran presented from August to October 1991 with 
complaints of occasional bilateral pain and instability of 
the knees, which increased with activity.  Physical 
examination in August 1991 revealed laxity, a positive 
Lachman's test, and some limitation of motion on flexion.  
The veteran was diagnosed with bilateral knee laxity with 
mild patellar femoral syndrome.  

In August 1992, the veteran filed a claim of entitlement to 
service connection for a bilateral knee disability.  The RO 
denied the veteran's claim, stating that the veteran's 
bilateral knee disorder in service was acute and transitory, 
and that it had been cleared with no residuals.  The veteran 
was notified of the RO's rating decision and his appellate 
rights; he did not appeal.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, in December 1997, requesting that his claim be 
reopened and that he be afforded a VA examination.  By letter 
dated in June 1998, the RO informed the veteran that, 
inasmuch as he had not appealed, the August 1992 rating had 
become final and he needed to submit new and material 
evidence to warrant reopening his claim of entitlement to 
service connection for a bilateral knee disorder.  

In March 1999 the veteran submitted private medical records 
for treatment from July 1998 to March 1999.  The veteran 
presented to such treatment with complaints of bilateral knee 
pain.  Physical examination in September 1998 revealed no 
ligamentous laxity and no drawer sign; however, there was 
tenderness on the medial patellar facets and a palpable 
synovial plica bilaterally.  The veteran was diagnosed with 
bilateral chondromalacia patellae with patellofemoral pain.  

By November 1998, the veteran's private physician noted that 
progress had stopped and the veteran was suffering from 
continuous pain in both knees.  A magnetic resonance imaging 
was ordered and, in March 1999, it was suggested that the 
veteran undergo arthroscopic laser chondroplasty with plica 
excision.  

The veteran presented for a hearing before a regional Hearing 
Officer in November 1999, at which time he testified that he 
began having bilateral knee pain in 1988 or 1989.  He 
indicated that he received medication and physical therapy 
while in service but declined surgery.  The veteran further 
testified that he had suffered continuous pain and stiffness 
in his knees since that time.  According to the veteran's 
testimony, he underwent knee surgery in April 1999.  

In April 2001 the veteran presented for a Travel Board 
hearing before the undersigned Member of the Board, at which 
time he again testified to having suffered from pain and 
stiffness in his knees since his time in service.  He 
indicated that, since his surgery, he had been using a 
transcutaneous electrical nerve stimulation device to manage 
his pain.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

In 1992, the veteran's claim was denied because the RO 
determined that his knee condition in service was acute and 
transitory.  The August 1992 rating decision became final 
inasmuch as the veteran failed to file a timely notice of 
disagreement.  38 U.S.C.A. §  7105; 38 C.F.R.§§  20.302, 
20.1103 (2000).

Since then, evidence in the form of the veteran's own 
testimony and private medical records have been added to the 
claims file.  This evidence is clearly new.  In addition, 
both the private medical records and the sworn testimony of 
the veteran tend to show a continuity of symptoms and 
treatment.  The Board does recognize that the mere fact that 
the veteran, as a layman, has described continuous knee 
trouble since service does not suffice, without medical 
evidence, to connect his current knee disability to service.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999), in which 
the Court held that, even where a veteran asserted continuity 
of symptomatology since service, medical evidence was 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition. . . ."; 
see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), in which the Court held that a diagnosis of pain 
cannot, without connection to an underlying condition and a 
medical nexus to service, warrant service connection.

Inasmuch as the testimony of the veteran and private medical 
records indicate that the veteran has suffered the same 
symptomatology since his time in service, such represents new 
and material evidence.  See 38 C.F.R. § 3.156; see also 
Hodge, 155 F.3d at 1363, (Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  

The Board further notes, in passing, that the evidence 
referred to above is presumed to be true.  See Justus, supra.  
At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole).  See also Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993) (the Justus 
presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened).

In short, for the reasons and bases expressed above, the 
Board has concluded that the additional evidence, which has 
been recently submitted, constitutes new and material 
evidence under the relaxed Hodge standard.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder may be reopened.

For reasons that will be discussed below, this case will be 
remanded to the RO for additional evidentiary and procedural 
development.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Although, as discussed above, the Veterans Claims Assistance 
Act of 2000 is of little or no relevance to a determination 
as to whether new and material evidence has been submitted, 
it applies to determinations on the merits of a claim.  
Accordingly, the Board will analyze the record in light of 
the VCAA. 

There appears to be no record of any abnormality of the knees 
at the time of the September 1988 service entrance 
examination report.  The service medical records indicate the 
veteran received treatment for a bilateral knee disorder 
while in service.  

The private medical records and the veteran's testimony, at 
both the hearing before the Hearing Officer and the 
undersigned Board Member, indicate that he has continuously 
suffered from bilateral knee pain, stiffness, and instability 
since service.  The veteran was diagnosed in service with 
patellar femoral syndrome.  Postservice, a diagnosis of 
chondromalacia has been made, for which the veteran has 
apparently undergone arthroscopy.  

The recently enacted legislation provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board appreciates the fine adjudicative efforts by the RO 
in this matter to date.  However, the enactment of the VCAA 
has enhanced the requirements in cases such as this, and we 
are constrained not to render a final decision without 
obtaining a medical opinion addressing the contentions raised 
by the veteran.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  In view of the 
foregoing, a VA examination and efforts to obtain additional 
relevant medical evidence are warranted under the 
circumstances presented in this case.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for any knee disorder.  After 
securing the necessary release(s), the RO 
should obtain any such records that have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine the precise 
nature and etiology of his current 
bilateral knee disability.  The claims 
folder, to include this Remand, must be 
made available to the examiner for review 
in conjunction with the examination.  
After examining the veteran and reviewing 
the pertinent records, the examiner 
should be requested to provide an opinion 
as to whether the veteran's present knee 
disability is at least as likely as not 
to have been incurred in or aggravated 
during his period of active military 
service.  Recognizing that the veteran 
has undergone postservice surgery, it 
would be helpful if the examiner would 
reconcile any differences between the 
diagnosis entered in service and the 
diagnoses noted after service.  A written 
report of the examination should be 
placed in the claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that it is adequate for appellate review.  
After any indicated corrective action has 
been completed, the RO should again review 
the record and re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



